Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 14 December 2021. Claims 1-4, 6-9 and 12-17 are pending and have been considered as follows. Claim 5 is cancelled. Claims 10 and 11 are withdrawn.
Response to Arguments
	Applicant’s amendments and arguments with respect to the Claim Objections as set forth in the office action of 15 June 2021 have been considered and are persuasive. Therefore, the Claim Objections as set forth in the office action of 15 June 2021 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-4, 6-9, 12, 13 and 17 under 35 USC 112(b) as set forth in the office action of 15 June 2021 have been considered and are persuasive. Therefore, the rejection of claims 1-4, 6-9, 12, 13 and 17 under 35 USC 112(b) as set forth in the office action of 15 June 2021 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 14-16 under 35 USC 112(b) as set forth in the office action of 15 June 2021 have been considered and are NOT persuasive. Applicant has not amended claims 14-16 in accordance with the 35 USC 112(b) rejections on record as set forth in the office action of 15 June 2021 for such claims in order to overcome such rejections.
rejection of claims 1-4, 6-9 and 12-17 under 35 USC 101 as set forth in the office action of 15 June 2021 have been considered and are NOT persuasive. Specifically, Applicant argues:
Applicant respectfully disagrees with the Examiner's characterization of what the claims are directed to. Specifically, the Examiner does not discuss step (j) of Claim 1 which states, After the second indication is provided to the at least one of the non- cockpit areas of the aircraft, altering the loading procedure. Applicant would respectfully suggest that if the Claim 1 limitation of "altering the loading procedure" is fully considered, the practical application is readily apparent .... Applicant contends that the amended claims mirror the patent eligible method Claim 3 of Example 46 of the USPTO's October 2019 Update on patent eligibility ... Generally, claim 3 of Example 46 discussed above is directed to sorting livestock based on either acceptable or unacceptable "behavioral pattern[s]." Likewise, Applicant's Claim 1 is directed to loading payload items based on acceptable or unacceptable "nose landing gear pressures." Below is a patent eligibility analysis of the now amended Claim 1 mirroring the patent eligibility analysis of Claim 3 in Example 46 of the October 2019 Update on patent eligibility. Patent Eligibility Analysis … Applicant will assume, for the sake of argument that these determinations fall within the "mental processes" grouping of abstract ideas set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract ideas, the claim recites the additional elements of steps (a)-(d), (g), (i)-(k), and the pressure monitoring device that performs step (e). Steps (g) and (i) specify that an indication is automatically provided when the measured pressure within the nose landing gear falls within certain predefined ranges. This process is automatic and allows the loaders (be it flight attendants, ground crew, etc.) to focus on their jobs of loading the aircraft without needing to constantly focus on weight distribution within the aircraft … steps (g) and (i) do not merely link the judicial exception to a technical field, but instead add a meaningful limitation in that they employ the information provided by the judicial exception (the mental analysis of which range of pressures the measured pressure within the nose landing gear falls) to alter the loading procedure, thus avoiding the need for the loaders to constantly monitor the current pressure on 

The Examiner’s Response:
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees. 
Regarding Applicant’s arguments “Examiner does not discuss step (j) of Claim 1 which states, After the second indication is provided to the at least one of the non- cockpit areas of the aircraft, altering the loading procedure. Applicant would respectfully suggest that if the Claim 1 limitation of "altering the loading procedure" is fully considered, the practical application is readily apparent … step (g), and (i)-(k) go beyond merely automating the abstract ideas and instead actually uses the information obtained via the judicial exception to take corrective action by altering the loading procedure until the pressure on the nose landing gear reaches an acceptable value” => based on Examiner’s understanding and the specification, “altering the loading procedure”, “rebalancing the plurality of payload items” and “adjusting the location of at least one of the plurality of payload items” is/are 
Regarding Applicant’s arguments “Applicant contends that the amended claims mirror the patent eligible method Claim 3 of Example 46 of the USPTO's October 2019 Update on patent eligibility” => Applicant’s claims are missing a very crucial limitation(s) that is/are in Claim 3 of Example 46 of the USPTO's October 2019 Update on patent eligibility including “(a) causing a herd of livestock animals to enter a sorting gate that is automatically operable … (d) automatically operating the sorting gate, by the processor sending a control signal to the sorting gate to route the animal into a holding pen when the analysis results from step (iii) for the animal indicate that the animal is exhibiting an aberrant behavioral pattern, and by the processor sending a control signal to the sorting gate to permit the animal to freely pass through the sorting gate when the analysis results for the animal indicate that the animal is not exhibiting an aberrant behavioral pattern”. Applicant’s claims do not positively recite 
Regarding Applicant’s arguments “the pressure monitoring device that performs step (e). Steps (g) and (i) specify that an indication is automatically provided when the measured pressure within the nose landing gear falls within certain predefined ranges. This process is automatic and allows the loaders (be it flight attendants, ground crew, etc.) to focus on their jobs of loading the aircraft” => The additional element such as a generic “pressure monitoring device”, under broadest reasonable interpretation, merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The “pressure monitoring device" are recited at a high level of generality and merely automate the steps. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea. The additional element such as “automatically providing a [first/second] indication to at least one of the cockpit and non-cockpit areas of the aircraft” is/are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea. 
Claim Objections
Claim 9 is objected to because of the following informalities:  “the aircraft further comprising a first main landing gear comprising a first pressure monitoring device, a second main landing gear comprising a second pressure monitoring device” appears to be a typographical error and should be “the aircraft further comprising a first main landing gear comprising a first pressure monitoring device and a second main landing gear comprising a second pressure monitoring device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because of the recited limitation “the loading event of the plurality of payload items”. Since claim 1 previously recites “a loading event involving a loading procedure of a plurality of payload items”; it is unclear, to the Examiner, of the plurality of payload items” since it is actually the loading procedure which is consistent with the language of the loading procedure of the plurality of payload items.

Claims 1 (multiple instances) and 4 are indefinite because of the recited limitations “non-cockpit areas” in line 3 of step (g) of claim 1, in line 4 of step (i) of claim 1, in lines 1-2 of step (j) of claim 1 and in line 3 of step (b) of claim 4. It is unclear, to the Examiner, whether Applicant is referring back to the same non-cockpit areas previously recited or not.

Claim 1 (multiple instances) is indefinite because of the recited limitations “at least one of the cockpit and non-cockpit areas of the aircraft” in steps (i) and (j). It is unclear, to the Examiner, whether Applicant is referring back to the same at least one of the cockpit and non-cockpit areas of the aircraft previously recited or not.

Claim 2 is indefinite because of the recited limitation “wherein the loading event comprises loading passengers and baggage and cargo onto the aircraft”. Since claim 1 previously recites “a loading event involving a loading procedure of a plurality of payload items”; it is unclear, to the Examiner, whether the limitation of claim 2 is meant to replace the limitation of claim 1 and/or whether passengers and baggage and cargo are in any way part of and/or connected to the plurality of payload items previously recited or not.

Claim 3 is indefinite because of the recited limitation “wherein the loading event comprises unloading passengers and baggage and cargo from the aircraft”. Since claim 1 previously recites “a loading event involving a loading procedure of a plurality of payload items”; it is unclear, to the Examiner, whether the limitation of claim 3 is meant to replace the limitation of claim 1 and/or whether passengers and baggage and cargo are in any way part of and/or connected to the plurality of payload items previously recited or not.

Claims 7 and 8 recite the limitation “the at least one of the non-cockpit areas”. Since claim 1 is amended to instead recite “the at least one of the cockpit and non-cockpit areas”; there is insufficient antecedent basis for the limitation “the at least one of the non-cockpit areas” in claims 7 and 8.

Claim 7 is indefinite because of the recited limitation “a passenger loading door” in line 3. It is unclear, to the Examiner, whether Applicant is referring to the same passenger loading door previously recited in line 2 of claim 7 or not.

Claims 9 (multiple instances), 14 and 15 are indefinite because of the recited limitations “non-cockpit areas” in line 3 of step (d) of claim 9, in line 3 of step (f) of claim 9, in lines 2-3 of claim 14 and in lines 2-3 of claim 15. It is unclear, to the Examiner, whether Applicant is referring back to the same non-cockpit areas previously recited or not.

Claim 9 recites the limitation “the fuel”. There is insufficient antecedent basis for such limitation in the claim.

Claim 9 is indefinite because of the recited limitation “the main landing gear” in the last line of claim 9. Since the first main landing gear and the second main landing gear have not previously been corresponded to/associated with any of the first lateral fuel tank and/or the first lateral side of the aircraft and/or the second lateral fuel tank and/or the second lateral side of the aircraft; it is unclear, to the Examiner, which (respective) main landing gear Applicant is referring back to.

Claims 14 and 15 are indefinite because of the recited limitation “The method of claim 7, the aircraft comprising a cabin, wherein after the step of providing the second indication to the at least one of the cockpit and non-cockpit areas of the aircraft, the steps of:”. The sentence appears unfinished and it is unclear to the Examiner, what the applicant meant to recite instead. 

Claims 14 and 15 recite the limitations “the front passenger loading door”. Since claim 7 is amended to instead recite “the passenger loading door”; there is insufficient antecedent basis for the limitations “the front passenger loading door” in claims 14 and 15.

Claim 14 is indefinite because of the recited limitation “wherein after the step of providing the second indication to the at least one of the cockpit and non-cockpit areas 

Claim 15 is indefinite because of the recited limitation “wherein after the step of providing the second indication to the at least one of the cockpit and non-cockpit areas of the aircraft, the steps of: a) temporarily preventing passengers from moving aft in the cabin; b) permitting additional passengers to board the aircraft from the front passenger loading door so that additional pressure is returned to the nose landing gear”. Since claim 1 as currently amended now includes/recites “rebalancing the plurality of payload items upon the aircraft by stopping the loading event and adjusting the location of at least one of the plurality of payload items” as the altered loading procedure after the second indication is provided; it is unclear, to the Examiner, whether the limitations of claim 15 are meant to replace the limitations of claim 1 or whether they are in any way connected to (and/or same as) the rebalancing and/or whether the passengers are part of or connected to the plurality of items or not.

Claim 16 recites the limitations “the plurality of lights” and “the light arrangement”. There is insufficient antecedent basis for such limitations in the claim.

Claims 6, 12, 13 and 17 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9 and 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 9 recite “determining a correct nose landing gear pre-charge pressure; determining a first range of nose landing gear pressures, the first range of nose landing gear pressures consisting of a range of unacceptable nose landing gear pressures slightly greater than, and including the correct nose landing gear pre-charge pressure; determining a second range of nose landing gear pressures, the second range of nose landing gear pressures consisting of a range of unacceptable nose landing gear pressures significantly greater than the first range of nose landing gear pressures; determining a third range of nose landing gear pressures, the third range of nose landing gear pressures consisting of a range of acceptable nose landing gear pressures between the first range of nose landing gear pressures and the second range of nose landing gear pressures; measuring a pressure within the nose landing gear CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the measured data could determine the various ranges and where the measured pressure and/or pressure differential exists in those ranges and what each range could mean/consist of, either mentally or using a pen and paper. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 1 and 9 “measuring a pressure by the pressure monitoring device … when the measured pressure within the nose landing gear is within the third range of nose landing gear pressures, automatically providing a first indication to at least one of the cockpit and non-cockpit areas of the aircraft… when the measured pressure within the nose landing gear changes to a pressure that is within the first or second ranges of nose landing gear pressures, automatically providing a second indication to at least one of the cockpit and non-cockpit areas of the aircraft … after the second indication is provided to at least one of the cockpit and non-cockpit areas of the aircraft, proceeding with an altered loading procedure; wherein the altered loading procedure comprises rebalancing the plurality of payload items upon the aircraft by stopping the loading event and adjusting the location of at least one of the plurality of payload items until the measured pressure within the nose landing gear changes to a pressure that is within the third range of nose landing gear pressures” (claim 1) and Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The “pressure monitoring device(s)" are recited at a high level of generality and merely automate the steps. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more than insignificant extra-solution activity. Further, applicant’s specification does not provide any indication that the determining steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (2-4, 6-8 and 12-17) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no 
As such, claims 1-4, 6-9 and 12-17 are rejected under 35 USC 101, and thus are ineligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667     

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667